Citation Nr: 1134816	
Decision Date: 09/16/11    Archive Date: 09/23/11

DOCKET NO.  00-13 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a right shoulder disorder with arthritis.

2.  Entitlement to service connection for an enlarged gland disorder (claimed as a lump in the throat and neck), to include as due to herbicide (Agent Orange) exposure.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.   

(The issues of entitlement to a waiver of recovery of overpayment of pension / compensation benefits in the original calculated amounts of $6,472 and $12,144, to include the preliminary issue of the validity of the debts will be addressed in a separate decision).


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from May 1966 to May 1968, including service in the Republic of Vietnam.

[The Board notes that the Veteran had a second period of active service from July 1975 to December 1986; however, discharge from that period of service was found to be under dishonorable conditions following a general court martial, and is a bar to payment of VA benefits with regard to any such benefits that would accrue for service during that period.  See 38 C.F.R. § 3.12(b) (2010).]

This matter comes to the Board of Veterans' Appeals (Board) on appeal from August 2002 and March 2004 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Ultimate jurisdiction of the appeal was transferred to the RO in New Orleans, Louisiana, which is closer to the Veteran's current domicile.   

The Board remanded this case in November 2005, February 2007, and December 2008 for further development.  After completion of this development by the Agency of Original Jurisdiction (AOJ), the case has been returned to the Board for further appellate consideration.

The current issues on appeal were merged with an earlier appeal that had been pending since the 1990s.  The earlier appeal eventually went before the U. S. Court of Appeals for Veterans Claims (Court) in February 2005, which issued a Memorandum Decision.  However, none of the current issues on appeal were part of the earlier appeal that was before the Court.  That is, the current issues on appeal are separate from the earlier appeal and were never specifically addressed by the Court.  In fact, the specific Agent Orange residual issues that were addressed in the Court's February 2005 Memorandum Decision are no longer before the Board.  
 
In March 2011, the Veteran presented testimony at a hearing before the undersigned Veterans Law Judge at the RO (Travel Board hearing). 

Finally, the Board notes that the Veteran was previously represented by the Texas Veterans Commission.  However, in July 2006 he submitted a document which indicated that he had moved from Texas to Louisiana.  Accordingly, he revoked their power of attorney.  When asked about any new representative authorized to act on his behalf, the Veteran responded "none, Veteran only."  It was also noted at the March 2011 hearing that the Veteran was unrepresented.  Therefore, the Veteran has revoked his appointment of the Texas Veterans Commission as his accredited representative.  See 38 C.F.R. § 14.631(f)(1) (2010).  He has not since appointed another representative.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

First, at the March 2011 hearing the Veteran stated that he was receiving disability benefits from the Social Security Administration (SSA) since 2007.  See hearing testimony at page 16.  In addition, the Veteran submitted a March 2009 authorization (VA Form 21-4142) for VA to secure these SSA disability records.  Nonetheless, his SSA records are not on file and must be obtained before deciding these claims since these records may specifically concern the particular conditions at issue.  38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2).  VA has a duty to make reasonable efforts to assist a claimant to obtain evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a)(1); 38 C.F.R. § 3.159(c).  Although disability determinations by the SSA are not controlling on VA, they are pertinent to the adjudication of a claim for VA benefits and VA has a duty to assist the Veteran in gathering these records.  Voerth v. West, 13 Vet. App. 117, 121 (1999); Hayes v. Brown, 9 Vet. App. 67, 74 (1996).  Moreover, as to a TDIU, the Court has indicated that a SSA determination is critical to a determination of the Veteran's ability to engage in substantially gainful employment.  Martin v. Brown, 4 Vet. App. 134, 140 (1993).  VA must make as many requests as necessary to obtain "relevant" SSA records, unless a determination is made that the records do not exist or that further efforts would be futile.  38 C.F.R. § 3.159(c)(2).  Thus, a remand is warranted to obtain these records.  

Second, the Veteran stated at the March 2011 hearing that he recently underwent private surgery in 2010 to remove a tumor in his neck / throat and was also recently treated in 2010 and 2011 approximately every three months by a Dr. Swan for his right shoulder disorder.  See hearing testimony at pages 12-15.  However, he did not adequately complete the necessary authorization forms sent to him (VA Forms 21-4142) to secure these records.  In this regard, he did not provide the full names of the providers who treated him, the specific dates of treatment, or any address or telephone information.  VA is required to make reasonable efforts to obtain all "relevant" records, including private records like these, which the Veteran adequately identifies and authorizes VA to obtain.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1).  VA regulation clarifies that "reasonable efforts" will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request.  38 C.F.R. § 3.159(c)(1).  Therefore, since the claims are already being remanded on other bases, once again contact the Veteran and ask that he complete and return the necessary authorization (VA Form 21-4142) for VA to obtain any private medical treatment records relevant to his enlarged gland and right shoulder disorder claims.  

Accordingly, the case is REMANDED for the following action:

1.  Request from the SSA all records associated with the Veteran's disability claim(s).  The Veteran states he was awarded SSA disability benefits beginning in 2007.  Request copies of the disability determination and all medical records considered.  If no records are available or do not exist, a response to that effect must be documented in the claims file, and the Veteran must be notified. 

2.  Contact the Veteran and ask that he complete and return the necessary authorization (VA Form 21-4142) for VA to obtain private surgery records dated in 2010 for his neck / throat, as well as private treatment records of Dr. Swan dated in 2010 and 2011 for his right shoulder disorder.  See hearing testimony at pages 12-15.  The Veteran must adequately identify these private providers.  Ask that he provide the full names of the providers who treated him, the specific dates of treatment, and any address or telephone information.  The Veteran is also asked to provide the records himself if he has them in his possession.  If he provides a completed release form authorizing VA to obtain these confidential treatment records, then attempt to obtain them.  If no records are available, documentation to that effect is required and should be associated with the file

3.  After completion of this development, and any other additional development necessary, then readjudicate the claims at issue in light of the additional evidence obtained.  If these claims are not granted to the Veteran's satisfaction, send him a Supplemental Statement of the Case and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration of theses claims.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


